 



EXHIBIT 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Release Agreement”) is entered into
by Thomas McNaughton (the “Executive”) and Biostage, Inc. (the “Company”) as of
the date that the last party executing this Release Agreement executes the same
as noted on the signature page hereto. This is the Release Agreement referenced
in the Agreement between the Executive and the Company made as of October 31,
2013 (as amended or modified from time to time, the “Employment Agreement”).

 

The parties agree as follows:

 

1.          Separation and Consideration. Executive agrees that effective as of
the Effective Date (as defined below), his employment with the Company shall
terminate and he shall be deemed to have resigned from his role as Chief
Financial Officer, as well as any officer or directorships he holds with respect
to any subsidiary of the Company. In consideration for the Executive’s agreement
to this Release Agreement, the Company is providing certain termination benefits
as set forth in the Employment Agreement, in accordance with a termination of
the Executive’s employment without Cause as described in Paragraph 7(d) of the
Employment Agreement, and the terms of this Release Agreement; except that,
notwithstanding anything to the contrary contained in the Employment Agreement:

 

(a)        The Severance Amount, as defined in the Employment Agreement, shall
be $154,500 (being equal to six months of the Executive’s current Base Salary),
and will be paid in equal monthly installments over the course of twelve (12)
months from the Effective Date, in accordance with the regular payroll schedule
of the Company, commencing in the first regularly scheduled payroll date
following the Effective Date;

 

(b)        The Company will grant the Executive, on the Effective Date, a fully
vested non-qualified stock option to purchase 35,000 shares of common stock of
the Company, with an exercise price equal to the fair market value on the grant
date set in accordance with the Company’s 2013 equity incentive plan, and a term
of three years from the date of grant;

 

(c)          On the first regularly scheduled payroll date following the
Effective Date, Executive will be paid his accrued salary, including all accrued
but unused vacation time each through the Effective Date;

 

(d)          Coverage under all employee benefits plans, including Executive’s
health and dental insurance benefits, will end on the Effective Date except that
the Executive may make an election under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) to extend the medical coverage for the Executive
and his spouse and dependents, and provided further that the Company shall, for
a period of six (6) months commencing on the Effective Date, pay such health
insurance premiums as may be necessary to allow Executive and Executive’s spouse
and dependents to continue to receive health insurance coverage;

 

  

 

 

(e)          In addition, promptly following the Effective Date, the Company
shall reimburse Executive for all reasonable expenses incurred by Executive on
behalf of the Company through the Effective Date, in accordance with the
policies and procedures then in effect immediately prior to the Effective Date;

 

(f)           The Parties waive all provisions concerning advance notice periods
regarding Executive’s employment termination set forth in the Employment
Agreement;

 

(g)        At or following the Effective Date, Executive will execute any formal
documents reasonably requested by the Company to evidence his resignation as an
officer;

 

(h)          Payment of benefits under any Company retirement plan in which
Executive is a participant will be made subject to the terms and conditions of
such plan; and

 

(i)          Nothing in this Release Agreement limits the Executive’s equity
rights and such rights will be governed by the terms of the applicable equity
documents, provided that notwithstanding anything to the contrary contained in
the Employment Agreement or the grant agreements evidencing the options and
deferred stock awards of restricted stock units evidencing the Executive’s
equity grants under the Company’s 2013 Equity Incentive Plan, as of the
Effective Date:

 

(i) In accordance with the Employment Agreement, the vesting of Executive’s
unvested restricted stock units that would have vested in the twelve months
following the Effective Date (928 shares) will be accelerated and deemed fully
vested, and the remaining unvested portion (928 shares) will expire and be
forfeited.

 

(ii) The unvested options related to Executive’s milestone-based option grants
from 2013 and May 29, 2018 will expire and be forfeited.

 

(iii) In accordance with the Employment Agreement, upon the Effective Date, each
unvested stock option that would otherwise vest during the next twelve
(12) months shall accelerate and immediately vest (including as further
evidenced by clause (iv) below), and any remaining unvested portion will expire
and be forfeited.

 

(iv) The options described in the table below shall be respectively exercisable
through and including the earlier of (I) the expiration date of such option in
accordance with its terms, and (II) two (2) years from the Effective Date:

 

 2 

 

 

Scheduled Expiration Date  Option Shares   Exercise Price            June 2,
2021   138   $115.80              June 1, 2022   219   $73.40              May
31, 2023   103   $104.40              November 18, 2023   2,418   $85.80    
         November 18, 2023   7,256   $85.80              May 29, 2025   4,150  
$36.80              August 31, 2025   5,000   $28.00              March 22,
2026   3,750   $33.80              March 14, 2027   5,653   $7.68             
May 29, 2028   52,322   $2.72 

 

2.        Release. Subject to Sections 1 and 3 hereof, the Executive voluntarily
releases and forever discharges the Company and each of its subsidiaries,
affiliates, predecessors, successors, assigns, and current and former directors,
officers, employees, representatives, attorneys and agents (any and all of whom
or which are hereinafter referred to as “Company Parties”), from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown (collectively, “Claims”)
that the Executive now has, owns or holds, or claims to have, own, or hold, or
that he at any time had, owned, or held, or claimed to have had, owned, or held
against any Company Party or Parties. This general release of Claims includes,
without implication of limitation, the release of all Claims:

 

•          relating to the Executive’s employment by and termination from
employment with the Company;

 

•          of wrongful discharge;

 

•          of breach of contract;

 

•          of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of age discrimination or retaliation
under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, Claims
of discrimination or retaliation under Title VII of the Civil Rights Act of 1964
and Claims of discrimination or retaliation under Mass. Gen. Laws ch. 151B);

 

•          under the Massachusetts Weekly Payment of Wages Act, the
Massachusetts Fair Employment Practice Act, and the Fair Labor Standards Act;

 

 3 

 

 

•          under any other federal or state statute, to the fullest extent that
Claims may be released;

 

•          of defamation or other torts;

 

•          of violation of public policy;

 

•          for salary, bonuses, vacation pay or any other compensation or
benefits; and

 

•          for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees.

 

3.           Limitations on Release.

 

a.          Employment Agreement. Nothing in this Release Agreement limits the
Executive’s or the Company’s rights under this Agreement, or the Employment
Agreement, to the extent such rights continue to be applicable after termination
of the Executive’s employment without Cause.

 

b.          Benefit and Enforcement Rights. Nothing in this Release Agreement is
intended to release or waive the Executive’s right to COBRA, unemployment
insurance benefits or any accrued and vested retirement benefits, the right to
seek enforcement of this Release Agreement or any rights referenced in this
Section of this Release Agreement.

 

c.          Indemnification. It is further understood and agreed that the
Executive’s rights to indemnification as provided in the Company’s certificate
of incorporation, bylaws, each as amended, or any indemnification agreement
between the Company and the Executive (it being acknowledged and agreed by the
Executive that, as of the date of this Agreement, there are no amounts owing to
the Executive pursuant to any such indemnification rights), remain fully binding
and in full effect subsequent to the execution of this Release Agreement.

 

d.          Exceptions. This Release Agreement does not prohibit or restrict the
Executive from communicating, providing relevant information to or otherwise
cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release
Agreement or its underlying facts; provided that such interaction with EEOC or
any other governmental authority shall not result in the Executive’s receipt of
any monetary benefit or substantial equivalent thereof. This Release Agreement
also does not preclude the Executive from benefiting from classwide injunctive
relief awarded in any fair employment practices case brought by any governmental
agency; provided that such relief does not result in the Executive’s receipt of
any monetary benefit or substantial equivalent thereof.

 

4.           No Assignment. The Executive represents that he or it has not
assigned to any other person or entity any Claims against any Company Party.

 

 4 

 

 

5.           No Disparagement. The Executive shall not make any disparaging
statements about the Company, members of the Board of Directors, any officer of
the Company, any other employee of the Company or any registered shareholder of
the Company as of the Effective Date that is known to the Executive to be such a
shareholder. The Executive shall direct his immediate family not to make any
disparaging statements about any of the foregoing. Any statement by a member of
his immediate family shall be deemed to be a statement by the Executive for
purposes of this paragraph. The Executive shall be considered to represent that
he has complied and shall continue to comply with the non-disparagement
obligations under this Section 5 from the Effective Date; provided that this
representation shall have no effect if this Release Agreement does not become
effective. Notwithstanding the foregoing, nothing in this paragraph shall be
construed to apply to any truthful statements made in the course of testimony in
a legal proceeding or government investigation or proceeding, or in any required
written statements in any such investigation or proceeding.

 

6.           Litigation and Regulatory Cooperation. The Executive shall
reasonably cooperate with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while Executive was employed by the Company; provided, however, that
such cooperation shall not materially and adversely affect Executive or expose
Executive to an increased probability of civil or criminal litigation.
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company. The
Company shall also provide Executive with compensation on an hourly basis at a
rate equivalent to the hourly rate of the Executive’s last annual Base Salary
(as defined in the Employment Agreement) calculated using a forty (40) hour week
over fifty-two (52) weeks for requested litigation and regulatory cooperation
that occurs after his termination of employment, and reimburse Executive for all
costs and expenses incurred in connection with his performance under this
Section 6, including, but not limited to, reasonable attorneys’ fees and costs.

 

7.           Reaffirmation of Post-Employment Restrictive Covenants. The
Executive reaffirms the restrictive covenants under the Employment Agreement
which continue by their terms.

 

8.           Right to Consider and Revoke Release Agreement. This Release
Agreement shall be considered to have been offered to the Executive on the date
that it has been executed by the Company and delivered to the Executive for
countersignature (the “Delivery Date”). The Executive acknowledges that he has
been given the opportunity to consider this Release Agreement for a period
ending twenty-one (21) days after the Delivery Date. In the event that the
Executive has executed this Release Agreement within less than twenty-one (21)
days of the Delivery Date, the Executive acknowledges that such decision was
entirely voluntary and that he had the opportunity to consider this Release
Agreement until the end of the twenty-one (21) day period. To accept this
Release Agreement, the Executive shall deliver a signed Release Agreement to the
Company’s Board of Directors within such twenty-one (21) day period. The
Executive acknowledges that for a period of seven (7) days from the date when
the Executive executes this Release Agreement (the “Revocation Period”), he
shall retain the right to revoke this Release Agreement by written notice that
is received by the Board of Directors of the Company before the end of the
Revocation Period. This Release Agreement shall take effect only if it is
executed by the Executive within the twenty-one (21) day period as set forth
above and if it is not revoked pursuant to the preceding sentence. If those
conditions are satisfied, this Release Agreement shall become effective and
enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).

 

 5 

 

 

9.           Accrued Wages. The Executive affirms and agrees that as of the
Effective Date, with his final paycheck, the Executive acknowledges that he will
have been paid any and all wages (including all base compensation and, if
applicable, any and all overtime, commissions, and bonuses) to which he is or
was entitled as of the date of termination of employment, and that no other
wages (including all base compensation and, if applicable, any and all incentive
compensation and bonuses) are due to the Executive. The Executive acknowledges
that Executive is unaware of any facts or circumstances indicating that
Executive may have an outstanding claim for unpaid wages, improper deductions
from pay, or any violation of the Massachusetts Weekly Payment of Wages Act
(M.G.L. c. 149, s. 148) or the Fair Labor Standards Act or any other federal,
state or local laws, rules, ordinances or regulations that are related to
payment of wages.

 

10.         Other Terms.

 

a.          Legal Representation; Review of Release Agreement. The Executive
acknowledges that he has been advised to discuss all aspects of this Release
Agreement with his own attorney. The Executive represents that he has carefully
read and fully understands all of the provisions of this Release Agreement and
that he is voluntarily entering into this Release Agreement.

 

b.          Binding Nature of Release Agreement. This Release Agreement shall be
binding upon the Executive and upon his heirs, administrators, representatives,
executors, successors and assigns, and the Company and its successors and
assigns. This Release Agreement shall inure to the benefit of the Executive and
the Company and to their heirs, administrators, representatives, executors,
successors, and assigns.

 

c.          Modification of Release Agreement; Waiver. This Release Agreement
may be amended, revoked, changed, or modified only upon a written agreement
executed by the Executive and the Company. No modification waiver of any
provision of this Release Agreement will be valid unless it is in writing and
signed by the party against whom such waiver is charged. The failure of one
party to require the performance of any term or obligation of this Release
Agreement, or the waiver by one party of any breach of this Release Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

d.          Severability. In the event that at any future time it is determined
by a court of competent jurisdiction that any covenant, clause, provision or
term of this Release Agreement is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release Agreement shall not be affected
thereby and the illegal, invalid or unenforceable term or provision shall be
severed from the remainder of this Release Agreement. In the event of such
severance, the remaining covenants shall be binding and enforceable.

 

 6 

 

 

e.          Enforcement. Sections 5, 6, and 7 of this Release Agreement shall be
subject to enforcement pursuant to the same procedures that apply to a breach of
Paragraphs 4 or 5 of the Employment Agreement (as further detailed in Paragraph
15 of the Employment Agreement). Any other disputes concerning this Release
Agreement shall be subject to resolution pursuant to Paragraph 15 of the
Employment Agreement.

 

f.          Governing Law and Interpretation. This Release Agreement shall be
deemed to be made and entered into in the Commonwealth of Massachusetts, and
shall in all respects be interpreted, enforced and governed under the laws of
Massachusetts, without giving effect to the conflict of laws provisions of
Massachusetts law. The language of all parts of this Release Agreement shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against either the Executive or the Company.

 

g.          Entire Agreement; Absence of Reliance. This Release Agreement,
together with the Employment Agreement, constitutes the entire agreement of the
Executive concerning any subject matter of this Release Agreement and supersedes
all prior agreements between the Executive and the Company with respect to any
related subject matter. The Executive acknowledges that he is not relying on any
promises or representations by the Company or its agents, representatives or
attorneys regarding any subject matter addressed in this Release Agreement,
other than the provisions of this Release Agreement and the Employment Agreement
pursuant to which Executive is to receive certain consideration in return for
signing this Release Agreement and allowing it to become effective.

 

[Signatures on following page]

 

 7 

 

 

So agreed by the Executive.           /s/ Thomas McNaughton   6/7/19 Thomas
McNaughton   Date       So agreed by the Company.           Biostage, Inc.      
    /s/ James McGorry   6/7/19 By:  James McGorry   Date Title:  Chief Executive
Officer    

 

  

 

